UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

              - against -                         18-cr-662 (JGK)

MICHAEL JONES,                                    ORDER

                        Defendant.

JOHN G. KOELTL, District Judge:

     The Court has received the attached victim impact letter.

As ordered on December 9, 2019 (Dkt. No. 140), the parties

should assure that any sentencing letters to the Court are

submitted through counsel and not directly to the Court.

SO ORDERED.

Dated:    New York, New York
          December 18, 2019

                                     United States District Judge




                                        USDC SONY
                                        DOCUMENT
                                        ELECTRONICALLY FILED
                                        DOC#
                                                               .._._,.-,-'..:_Lk-•-t~-=
                                        DATEF=--ll-E-:D_:_-.z;J.;J..1_-r-_
 l~/IJ./,t.Vl':/                                                https://mail .aol .com/webmail-std/en-us/PrintMessage       '

        from:      Darryl Schaeffer <dscamera@aol.com>
        · To: dscamera <dscamera@aol.com>
         Date: Wed, Dec 11, 2019 9:59 am
    I




                 Judge John G. Koeltl
                 Courtroom 14A
                 500 Pearl Street
             - - New York; New York'1000?- ~---- -- · - - -~ - - - - - -                    ---     --f§;~©[£il.Mffi.fru
                   c/o:    Daniel Wolf, Esq.
                            United States Attorney's Office                                                 1ln1\. C~                'I   ~ 2019 [J:lj
                            1 St. Andrew's Plaza
                            New York, New York 10007

                           Re: United States of America v. Michael Jones;,
                                                                                                            .__ ______  I
                                                                                                                        -        CHAMBERS OF
                                                                                                                                JOHN G. KOELTL
                                                                                                                                   u.~J2.d.,.. .. ..--··------
                           Case No. 1: 18-cr-662-JGK;
                           Victim Letter re Sentencing


   Judge John G. Koeltl Courtroom 14A 500 Pearl Street New York, New York 10007

   Re: United States of America v. Michael Jones; Case No. 1: 18-cr-662-JGK;

   Victim Letter re Sentencing.

    Dear Judge Koeltl,

   Thank you for taking the time to read my recollections about a beautiful soul who was taken from friends and family all to

   ~~i~    RaiRtNa (Arnott)       was
                                awonaerfuf, 'fulroflire youngwo-man:-rviy wrfeand-I have known herand-her mother since ~he
   was
   about 8 years old. Her passing at 29 is just so hard to believe and the world is really a much poorer place without her
   infectious smile, laughter and kindness.

   Too know her was to love her. Her family is as warm and gracious as you will ever know and this tragedy has left a hole in
   their hearts and in the hearts of all who knew her.
   Just to be around her would make you smile. My wife giving her cooking lessons comes to mind as I remember the smell of
   pasta wafting from the kitchen
   as Diana and my wife were making dinner for the faryiily. It is just so hard to believe Diana is gone.

   I am at a loss after learning details of the trial about how it is possible that Mr. Jones could be released with what I consider
   a slap on the wrist? What has        ·
   our judicial system become if there are no real consequences for his actions that has caused this unspeakable tragedy?

   Mr. Jones being unleashed on the public to continue dealing in these terrible and very deadly drugs will surely add to the
   long list of bodies
   piling up as dealers continue to give an unsuspecting party what may seem like something much less powerful than it really
   is.

- I     fiave rievef
                 dorie dfugs,ananow af68Tam'sure Twill never be temptecITo-st~rt, ·butlfeeT rorthe youth who-;;-metimes
  through foolishness rely on the word of a pusher
  that, "give this a try it won't kill you", will end up taking the life of a loved one close to me or maybe even to you.

   My good friends Rob and Marina deserve to know that justice is fair in this case. They need to feel the system worked to



                                        ()~o/.,,,,___
   get some closure. Please do the right thing and get the
   dealer off the street so others will not end up in the same position, lying flat on their back in the morgue.

   Regards, Darryl Schaeffer




https://mail .aol .com/webmail-std/en-us/PrintMessage                                                                                                            Ill
